JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of the parties pursuant to D.C. Circuit Rule 34(j). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed for the reason stated in Part II.C of the opinion of the district court. See Sigmund v. Progressive N. Ins. Co., 374 F.Supp.2d 33, 41-42 (D.D.C.2005).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.